Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page11ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page22ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page33ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page44ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page55ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page66ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page77ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page88ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page99ofof14
                                                                     16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page10
                                                               10ofof14
                                                                      16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page11
                                                               11ofof14
                                                                      16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page12
                                                               12ofof14
                                                                      16
Case
 Case1:16-cv-00479-PGG-GWG
      1:16-cv-00479-PGG-GWG Document
                             Document96-1
                                      99 Filed
                                          Filed08/05/21
                                                08/04/21 Page
                                                          Page13
                                                               13ofof14
                                                                      16
    Case1:16-cv-00479-PGG-GWG
   Case  1:16-cv-00479-PGG-GWG Document
                                Document96-1
                                         99 Filed
                                             Filed08/05/21
                                                   08/04/21 Page
                                                             Page14
                                                                  14ofof14
                                                                         16




Dated: New York, New York
       July 30 2021
          _J




Dated: New York, New York
       July _ , 2021
      August 4, 2021            LETit IA JAMES
                                Attar ey General of the State of New York
                                Attor ey for Defendants


                             By: -   -+-- - --    -   - --
                                Carr·e Windland
                                Assi tant Attorney General
                                28 L berty St.
                                New York, NY 10005
                                (212 416-8437




      SO ORDERED:




      HON. PAUL G. GARDEPHE, U.S.DJJ.
          August 5, 2021




                                        14
